                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:19-cv-00889-SVW-AGR                JS-6                         Date       April 10, 2019
 Title        Waldo Arzaga v. MemorialCare Medical Group et al.




 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                                N/A
                   Deputy Clerk                                       Court Reporter / Recorder
            Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                         N/A                                                         N/A
 Proceedings:             IN CHAMBERS ORDER REMANDING THE CASE TO STATE COURT
                          FOR LACK OF ARTICLE III STANDING


        On March 18, 2019, the Court held a new case status conference, during which the parties raised
a dispute over whether Plaintiff can maintain Article III standing for his class-action claims of
procedural violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681b(b)(2)(A), 1681d(a)(1),
1681g(c) (the “FCRA”), the Investigative Consumer Reporting Agencies Act, Cal. Civ. Code §§ 1786 et
seq., and the Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785 et seq. See Dkt. 15; see
also Dkt. 13 (Plaintiff’s First Amended Complaint). The parties subsequently submitted briefs to address
the standing issue. See Dkts. 16-17. Based on the arguments presented by the parties, the Court holds
that Plaintiff has not alleged an Article III injury sufficient to confer federal jurisdiction over this action.

        The Ninth Circuit squarely addressed this issue in Syed v. M-I, LLC, 853 F.3d 492 (9th Cir.
2017). There, the Ninth Circuit held that the plaintiff bringing a claim under the FCRA alleged more
than a “bare procedural violation,” which would be insufficient to support an Article III injury. See id. at
499 (citing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)). The plaintiff’s claim under 15 U.S.C.
§ 1681b(b)(2)(A)(i) pertained to a disclosure requirement which “creates a right to information by
requiring prospective employers to inform job applicants that they intend to procure their consumer
reports as part of the employment application process.” Id. The court elaborated that the “authorization
requirement” under Section 1681b(b)(2)(A)(ii) “creates a right to privacy by enabling applicants to
withhold permission to obtain the report from the prospective employer, and a concrete injury when
applicants are deprived of their ability to meaningfully authorize the credit check.” Id. Accordingly, the




                                                                                                     :
                                                              Initials of Preparer                PMC

                                           CIVIL MINUTES - GENERAL                                       Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    2:19-cv-00889-SVW-AGR                                          Date    April 10, 2019
 Title       Waldo Arzaga v. MemorialCare Medical Group et al.


court held that the plaintiff’s allegation that he discovered the defendant’s violations of the FCRA when
reviewing his personnel file was

               sufficient to infer that [plaintiff] was deprived of the right to information
               and the right to privacy guaranteed by [Section 1681b(b)(2)(A)] because it
               indicates that [plaintiff] was not aware that he was signing a waiver
               authorizing the credit check when he signed it. Drawing all reasonable
               inferences in favor of the nonmoving party, we can fairly infer that
               [plaintiff] was confused by the inclusion of the liability waiver with the
               disclosure and would not have signed it had it contained a sufficiently clear
               disclosure, as required in the statute. Therefore, [plaintiff] did allege a
               concrete injury and has Article III standing to bring this lawsuit.

Id. at 499-500 (citing Thomas v. FTS USA, LLC, 193 F. Supp. 3d 623, 628-38 (E.D. Va. 2016)).

        Here, Plaintiff alleges that “Plaintiff and class members have been injured, including but not
limited to, having their privacy and statutory rights invaded in violation of the FCRA.” Dkt. 13 ¶ 45; see
also id. ¶ 74, 86 (same for state law claims). Although Plaintiff alleges a “privacy” injury as
contemplated by Section 1681b(b)(2)(A), Plaintiff has not provided any factual allegations pertaining to
“discovering” Defendant’s violations of the FCRA at a later date. Under Syed, an allegation of some
kind of discovery of the violation, or other confusion or lack of awareness regarding the forms being
signed, would be necessary to allow the Court to infer, in a manner most favorable to Plaintiff at this
stage of the proceedings, that Plaintiff “was not aware that he was signing a waiver authorizing the
credit check when he signed it,” or that Plaintiff “was confused by the inclusion of the liability waiver
with the disclosure and would not have signed it had it contained a sufficiently clear disclosure.” Syed,
853 F.3d at 499. Neither has Plaintiff directly alleged confusion or that Plaintiff would not have signed
the disclosure form had it complied with the FCRA. Therefore, Plaintiff’s allegations in the First
Amended Complaint, despite a barebones reference to a “privacy” invasion, are insufficient to establish
Article III standing, and Plaintiff’s case is merely one to vindicate procedural violations of applicable
credit reporting laws. See, e.g., Bercut v. Michaels Stores Inc., No. 17-cv-01830-PJH, 2017 WL
2807515, at *5 (N.D. Cal. June 29, 2017) (finding no Article III standing where “no [] allegations of
actual harm [due to confusion] are made in this case, and unlike in [Syed], there is no basis to infer
actual harm from the complaint’s allegations”); Williams v. Nichols Demos, Inc., No. 5:17-cv-07101-
EJD, 2018 WL 3046507, at *5 (N.D. Cal. June 20, 2018) (finding the plaintiff’s FCRA claim deficient
to establish Article III standing under Syed and Spokeo because the plaintiff’s allegations that the




                                                                                                :
                                                           Initials of Preparer                PMC

                                         CIVIL MINUTES - GENERAL                                     Page 2 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:19-cv-00889-SVW-AGR                                           Date    April 10, 2019
 Title        Waldo Arzaga v. MemorialCare Medical Group et al.


defendant’s disclosure form merely “contained extraneous and superfluous language” lacked any
allegations of confusion or lack of awareness regarding the documents the plaintiff signed).

        “If at any time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also Polo v. Innoventions Int’l, LLC,
833 F.3d 1193, 1196 (9th Cir. 2016). In the absence of a concrete injury, Defendant has not met its
heavy burden on removal to show that Plaintiff has Article III standing to pursue his claims in federal
court. See, e.g., Hansen v. Grp. Health Coop., 902 F.3d 1051, 1057 (9th Cir. 2018) (the defendant
seeking removal “bears the burden of overcoming the strong presumption against removal jurisdiction”)
(internal quotation marks and citation omitted); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)
(courts “strictly construe the removal statute against removal jurisdiction” and reject removal “if there is
any doubt as to the right of removal in the first instance”). Therefore, the Court lacks subject matter
jurisdiction, and the Court remands Plaintiff’s case to state court, where “the constraints of Article III do
not apply.” ASARCO Inc. v. Kadish, 490 U.S. 605, 617 (1989).

        For the reasons set forth above, Plaintiff’s case is REMANDED to state court for lack of Article
III standing.

         IT IS SO ORDERED.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 3 of 3
